6 So. 3d 731 (2009)
Kim M. VALDES, former wife, Appellant,
v.
Robert W. VALDES, Jr., former husband, Appellee.
No. 1D08-3887.
District Court of Appeal of Florida, First District.
April 20, 2009.
*732 Daniel T. O'Connell, Gainesville, for Appellant.
John R. Nettles and Jill A. Conti, Gainesville, for Appellee.
PER CURIAM.
The former wife appeals a final judgment of dissolution of marriage. We reverse the child support award. If a trial court does not articulate findings regarding the actual or adjusted income of the parties, this Court cannot determine whether a child support award is within the guidelines. We remand for the trial judge to calculate the child support in accordance with the statutory guidelines set forth in section 61.30, Florida Statutes. See Smith v. Smith, 996 So. 2d 924, 926 (Fla. 1st DCA 2008). The remaining issues on appeal are affirmed without further discussion.
AFFIRMED in part, REVERSED in part, and REMANDED for proceedings consistent with this opinion.
HAWKES, C.J., LEWIS, and THOMAS, JJ., concur.